AMENDED SCHEDULE A TO DISTRIBUTION PLAN OF OLD MUTUAL FUNDS I (CLASS A SHARES) AS AMENDED JANUARY 15, 2010 Name of Fund Date Added Old Mutual Asset Allocation Balanced Portfolio July 8, 2004 Old Mutual Asset Allocation Conservative Portfolio July 8, 2004 Old Mutual Asset Allocation Growth Portfolio July 8, 2004 Old Mutual Asset Allocation Moderate Growth Portfolio July 8, 2004 Old Mutual Analytic Fund May 11, 2005 Old Mutual Copper Rock Emerging Growth Fund May 11, 2005 Old Mutual International Equity Funds December 19, 2005 Old Mutual Funds I By: /s/ Robert T. Kelly Name: Robert T. Kelly Title: Treasurer
